Citation Nr: 0604853	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


Mark J. Swiatek, Counsel


INTRODUCTION

The appellant served with Army National Guard from March 1973 
to February 1991 during which he had periods of active duty 
for training including from February 1980 to August 1985.  A 
DD Form 214 in the file shows that the latter period of 
Active Guard/Reserve (AGR) Duty was active duty for training 
under section 502(f) of title 32.  38 U.S.C.A. § 101(22)(C).  
The appellant has achieved the status of "veteran" and the 
period of active duty for training from February 1980 to 
August 1985 meets the statutory definition of active service 
because, in an August 1990 rating decision, the RO granted 
service connection for certain disabilities based on that 
period of active duty for training.  See Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  In August 2001, the RO issued a rating decision 
that denied an application to reopen a finally claim for 
service connection for a low back disability, and the veteran 
appealed that denial to the Board.  In January 2003, the RO 
determined that new and material evidence had been submitted, 
reopened the claim and denied service connection on a de novo 
basis.  In addition, the veteran brought a timely appeal to 
the Board from a March 2004 rating decision that denied 
service connection for a left hand injury.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO determination in January 2003 regarding a 
low back disability notwithstanding.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue has 
been recharacterized as reported on the title page.  


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied the 
veteran's original claim for service connection for a back 
condition.

2.  In a June 1991 rating decision, the RO confirmed and 
continued the denial of the claim for service connection for 
a back condition.

3.  In a June 1999 decision, the Board denied the claim for 
service connection for a back condition on the basis that new 
and material evidence had not been submitted to reopen the 
claim; the veteran was notified of this decision and he did 
not appeal it.

4.  The evidence associated with the record since the June 
1999 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  A current back disorder is not the result of a disease or 
injury to the back incurred on active service from February 
1980 to August 1985.

6.  The veteran was not disabled from a back disease or 
injury incurred during any period of active duty for training 
or from a back injury incurred during any period of inactive 
duty for training during his years of service with the Army 
National Guard, although he sustained several injuries to his 
back in civilian life during these years.

7.  Degenerative joint disease or arthritis of the spine did 
not manifest itself to a degree of 10 percent or more within 
a year after discharge from active service in August 1985.

8.  The veteran injured his left hand on his civilian job in 
March 1979.

6.  The veteran had ameliorative surgery by civilian 
physicians in July 1983 during a period of active service 
with the Army National Guard; the surgery improved the 
preexisting disability of the left hand which had been 
surgically treated prior to the period of active military 
service that began in February 1980. 

7.  A current disability of the left hand, if any, is not the 
result of an injury or disease incurred in or aggravated by 
active service including as a result of a tendon transfer 
surgery in 1983 during a period of active military service. 


CONCLUSION OF LAW

1.  Evidence received since the June 1999 Board decision is 
new and material, and the veteran's claim for service 
connection for a low back disability must be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(effective before August 29, 2001), 20.1105 (2005).

2.  A back disorder was not incurred in active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§ 101(24), 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309(a) (2005).

A disability of the left hand was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  In this case, the RO had a duty to notify the 
veteran what information or evidence was needed in order 
reopen a claim for service connection for a low back 
disability.  Nothing pertaining to the duty to assist 
claimants shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for a low back disability.  
Therefore, regardless of whether VA's notification 
requirements have been met in this case in regard to this 
issue, no harm or prejudice to the appellant has resulted 
since this determination is favorable to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, letters and other documents provided 
the veteran with proper notice of what information or 
evidence is needed in order for claims for service connection 
to be substantiated.  Although the timing requirement of the 
notice as set forth in Pelegrini may not have been met by a 
single letter prior to the initial adjudications, the Board 
concludes that because proper notice was given during the 
lengthy appeal periods, as explained below, that to decide 
the appeal would not be prejudicial to the claimant, and a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  To remand now to 
provide a single letter that would give the same notice that 
several letters, rating decisions, statements of the case 
(SOC), and supplemental statements of the case (SSOC) have 
already provided would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Regarding the claims for service 
connection for a left hand injury and for a back condition on 
the merits, the rating decisions, SOCs, and SSOCs have 
apprised the veteran of the information and evidence needed 
to substantiate the claims, the laws applicable to the 
claims, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in February 2003, May 2003 and September 2003 
letters, VA informed the veteran of its duties to notify and 
assist him with regard to his claims, and advised him to 
identify any evidence in support of the claims that had not 
been obtained.  Collectively, the correspondence advised the 
veteran of the evidence to submit to show that he was 
entitled to service connection for the claimed conditions.  
Taken together, these letters specifically informed the 
veteran that VA would obtain pertinent federal records.  The 
veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
The correspondence provided him the opportunity to submit any 
additional evidence he had in support of his claims, and he 
has done so, submitting volumes of private medical records.  
As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claimants must be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, each of the four 
notification requirements has been satisfied, and any error 
in not providing a single notice to the veteran covering all 
four requirements before the initial determination is 
harmless error.  See Mayfield, 19 Vet. App. at 115 (noting 
the factors of essential fairness of the adjudication and 
whether the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim are 
relevant where notice occurs after the initial adjudication).

In general, VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Here, VA obtained 
service medical records and private treatment records.  The 
veteran submitted medical information regarding a left hand 
injury and a back condition.  However, the duty to assist 
regarding the necessity of a medical examination/opinion does 
not attach where, as here, a veteran simply relates a 
disorder to military service and there is no other competent 
evidence that he suffered a disease, injury, or event in 
service that may be associated with a current disorder or 
current symptoms.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
Thus, the Board finds VA has met its duty to assist in this 
case.  

Reopening A Claim For Service Connection For A Low Back 
Disability

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001); 38 C.F.R. § 3.156(a) 
(2001). 

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  For purposes of reopening a claim, the credibility of 
newly submitted evidence is generally presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  

In this case, the RO denied the claim for service connection 
for a low back disability, characterized as a postoperative 
lumbar spine fusion, in August 1990 because it found that 
there was no treatment in service for a back condition.  The 
veteran sought to reopen the claim, and in a June 1999 
decision, the Board noted that the evidence, including 
hearing testimony, that supplemented the record did not 
include competent evidence to associate a degenerative lumbar 
disc disease to any injury or disease he incurred during 
active military service.

In connection with the application to reopen the claim in 
December 2000, the veteran referred in recent hearing 
testimony to the medical report showing the diagnosis of 
degenerative joint disease with back pain in November 1985, 
several months after he was separated from military service.  
In addition, EHS, M.D., stated in a May 2002 letter that the 
veteran's records were reviewed, that he was diagnosed with 
degenerative joint disease in November 1985 and that it was 
likely that it was present at the time of his discharge from 
the Army.  JGH, M.D., wrote in May 2002 that on review of the 
veteran's records it was apparent the veteran was a military 
supply technician and lifting oil drums resulted in back 
strain and injury, subsequently needing a spinal fusion in 
1989, and it would seem his physical illnesses were service 
connected.  More recently, RJ, M.D., opined in May 2004 that 
review of military records documenting degenerative joint 
disease  that seem s to have been present during active duty.  

This additional evidence is new and material because for the 
first time there is nexus evidence for variously diagnosed 
low back disability which was associated with descriptions of 
inservice duties that were associated with back complaints.  
Thus, the Board notes that this evidence was not previously 
before agency decisionmakers.  It is not cumulative or 
redundant of evidence previously considered, and it bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability.  In 
addition, presuming the credibility of this evidence, the 
Board notes that, at a minimum, it contributes to a more 
complete picture of origin of the claimant's low back 
disability.  Hodge, 155 F.3d at 1363.  Accordingly, the Board 
concludes that this evidence constitutes new and material 
evidence to reopen the claim.  38 C.F.R. § 3.156(a).

Law Applicable To Service Connection Claims

Service connection may be established for a disability where 
a current disability exists and that disability resulted from 
a disease or injury incurred or aggravated in line of duty in 
"the active military, naval, or air service . . . ."  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131, 1137.  If a preexisting 
disorder is noted upon entry into service, service connection 
may be granted based on aggravation during service of that 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In such 
a case, a presumption of aggravation arises where there is an 
increase of disability during service unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Applicability Of Presumptions In This Case

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of active or inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the veteran to show that he became disabled from an injury 
or disease incurred or aggravated in line of duty during 
active duty for training or from an injury incurred or 
aggravated in line of duty during inactive duty for training 
as opposed to its having resulted from an injury or disease 
incurred in civilian life.

In this case, however, the RO granted service connection for 
certain disabilities (peptic ulcer disease and 
diverticulosis) in an August 1990 rating decision based on 
the period of active duty for training from February 1980 to 
August 1985.  Thus, the RO found that the veteran became 
disabled from diseases incurred or aggravated in line of duty 
during that period of active duty for training and that 
period therefore constitutes "active 
military . . . service" as defined in the statute.  38 
U.S.C.A. § 101(24).  Moreover, by virtue of the allowance of 
service connection for the other disabilities, the appellant 
is a "veteran" based on that period of service from 
February 1980 to August 1985 and therefore, the presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do extend to his claims for 
service connection for any other disability based on that 
particular period of service.  Biggins, 1 Vet. App. at 479 
(Steinberg, J., concurring); see McManaway, 13 Vet. App. at 
67; Paulson, 7 Vet. App. at 469-70.  Accordingly, the 
presumptive provisions in the law apply in the case of any 
claim based on the period of service from February 1980 to 
August 1985.

Service Connection for a Low Back Disability

The veteran contends that he has a current back disability 
and that that disability was incurred during his period of 
active duty for training from February 1980 to August 1985 
from lifting heavy drums in a wearhouse.  He also contends 
that he was diagnosed with degenerative joint disease or 
arthritis of the spine within one year after his discharge 
from active duty for training in August 1985, and that 
therefore service connection for arthritis of the low back 
should be granted based on a presumption of service 
connection under 38 C.F.R. § 3.309(a).

With regard to the claim that a back disability was incurred 
during the period of active duty for training from February 
1980 to August 1985, the Board notes first that the service 
medical records pertaining to this period show no complaints 
or findings of a back condition.  In addition, the Service 
medical records provide affirmative evidence to the 
contrary-i.e., evidence that specifically negates the 
presence of a back condition.  In this regard, the veteran 
checked a box on Reports of Medical History denying recurrent 
back pain in February 1980 and December 1983.  An incidental 
finding on an x-ray of the abdomen in May 1983 showed the 
lumbosacral spine to be within normal limits.  The veteran 
was seen many times for various complaints over the five-year 
period of active duty for training but never for complaints 
regarding his low back.

The first evidence of back complaints were shown by private 
hospital records dated in November 1985, three months after 
the veteran was discharged from the period of active duty for 
training.  These reports show that he was admitted to the 
hospital on November 12, 1985, and, although he was treated 
for various complaints at this time, a consultation report 
from Dr. F. W. stated, 

He is hospitalized, at this time, because 
he was carrying a cross tie with his son 
and his son dropped the other end.  The 
patient immediately had severe pain in 
his right lumbar area, subsequently had 
paresthesias in his right leg.  Since he 
has been in the hospital, his pain has 
improved.

The veteran was hospitalized again for back pain in February 
1986, and in a consultation by B. T., M.D., the doctor noted,

[The veteran] . . . was lifting cross 
ties in November 1985 when he developed 
the onset of back pain.  This lasted 
several days and then resolved.  However, 
more recently, he was crawling under his 
house working on an air conditioning duct 
and again developed the onset of pain in 
his low back.

Similarly, on the Initial Clinic Evaluation-Low Back, dated 
February 10, 1986, it was noted, "Original injury Nov. 85 
lifting cross ties.

A letter from B. T., M.D., dated May 30, 1986, noted that the 
veteran had an onset of acute low back pain the previous 
Sunday when he lifted a case of Cokes and twisted.

In July 1986, the veteran was admitted to the hospital again 
for a back injury, this a history of his having injured his 
back when he "jumped from a window" was noted on the 
Initial Clinic Evaluation-Low Back form.

In August 1987, the veteran was hospitalized at another 
private hospital, although reports were made by the same 
doctor, B. T., M.D.  Under "History of Present Illness", 
Dr. T. noted that, about 10 days earlier, the veteran was at 
home when he slipped and fell landing on his back.  He 
developed the onset of increased pain in his low back and 
also pain into his right leg.

On an examination for the purpose of retention in the 
National Guard, dated in December 1987, the veteran noted 
that he had been treated at a hospital November 1987 for a 
"back problem", although he denied recurrent back pain.  
Clinical evaluation of the spine was normal, and the examiner 
made no findings pertaining to a back disorder. 

In October 1988, the veteran was seen in a private hospital 
for complaints of back pain after having been in a motor 
vehicle accident.  Impressions included muscle spasm and 
lumbosacral sprain.

In April 1989, the veteran underwent surgery on his back, 
specifically, an anterior discectomy and interbody fusion, 
L4-5, L5-S1; and a posterior spine reconstruction, L4 to S1 
with Steffee instrumentation, autogenous right iliac graft.

A chronological record of medical care, dated in October 
1990, noted that the veteran had chronic low back pain and 
had undergone surgery.  He was given a permanent profile and 
it was noted that he was not fit for retention in the 
National Guard.   

The Board notes that the evidence above shows that the 
veteran was treated for injuries to his back between November 
1985 and October 1986 which he sustained in civilian life, 
and none of the medical reports contemporaneous with these 
injuries show any history of a back disorder or of back 
complaints relating to the period of active service from 
February 1980 to August 1985.  Although the veteran 
participated in periods of active duty for training and 
inactive duty for training after the lengthy period of active 
service which terminated in August 1985, none of the injuries 
depicted in the private medical reports show that any of them 
were sustained while on a period of active or inactive duty 
for training.  Rather, the medical reports show that the 
injuries were sustained in civilian life.  Moreover, there 
are not service medical records showing that the veteran 
sought treatment during active or inactive duty periods for 
an injury to the back sustained during any of those training 
periods.

That the veteran became unfit for retention in the National 
Guard by reason of injuries sustained during civilian life is 
not sufficient for service connection purposes.  Rather, the 
evidence must show that the individual concerned was disabled 
an injury incurred or aggravated in line of duty during such 
a period.  38 U.S.C.A. § 101(24).  In this way, periods of 
active duty for training and inactive duty for training with 
the National Guard are different from active duty because 
those periods are not continuous but rather are episodic.  
See McManaway, 13 Vet. App at 68.  

Although the veteran contends that his present back disorder 
is due to lifting heavy drums and other heavy lifting during 
service with the National Guard, the medical evidence of 
record is not consistent with his contentions.  Moreover, the 
veteran's statements as to the cause of his current back 
condition is not competent evidence with regard to medical 
matters such as the cause of disease or disorders since he is 
a lay person without medical training or expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  

Accordingly, for the reasons provided above and based on the 
evidence discussed above, the Board concludes that the 
preponderance of the evidence is against the claim that a 
back condition was incurred during active service from 
February 1980 to August 1985 or that the veteran became 
disabled from an injury to the back incurred or aggravated in 
line of duty during a period of active or inactive duty for 
training.

With regard to the contentions that service connection is 
warranted for arthritis or degenerative joint disease (DJD) 
of the low back based on the presumption of service 
connection afforded for veterans in whom arthritis manifests 
itself to a degree of 10 percent or more in the one-year 
period after active service, the Board notes that there is a 
diagnosis of DJD of the low back in the private hospital 
reports from the period of hospitalization in November 1985.  
This was within one year following the five-year period of 
active duty for training from which the veteran was 
discharged in August 1985.  As noted above, because the RO 
granted service connection for certain diseases (peptic ulcer 
disease and diverticulosis) base on this five-year period, 
the period meets the statutory definition of active military 
service, and affords the appellant veteran status for the 
purposes of the presumptions which assist veterans in 
establishing service connection.

The Board notes that degenerative joint disease is 
osteoarthritis whereas degenerative disc disease is not.  
Dorland's Illustrated Medical Dictionary 481 (28th ed. 1994) 
(noting that degenerative joint disease is osteoarthritis); 
http://www.spine -
health.com/topics/cd/osteoound/osteound02.html (last visited 
on January 29, 2006) (noting that, "osteoarthritis is also 
sometimes confused or may be associated with degenerative 
disc disease (or spondylosis), a gradual deterioration of the 
disc(s) between the vertebrae of the spine.  This is because 
osteoarthritis and degenerated discs are commonly found 
together.  However, they are separate conditions and it is 
important to know which anatomical changes in the spine are 
the actual cause of the patient's pain or disability).  In 
this case, the Board notes that, although on the discharge 
summary dated in November 1985, Dr. A. W. noted that the 
final diagnoses included "degenerative joint disease with 
back and hip pain", no other reports from this period of 
hospitalization show this diagnosis and none of them refer to 
x-ray, MRI, or CT scan studies having been done pertaining to 
the low back during this period of hospitalization to confirm 
the clinical diagnosis.  Although the veteran was 
hospitalized at that time for back pain after lifting some 
cross ties, the records dated in November 1985 show that, 
once in the hospital, he was treated for various other 
conditions including severe peptic ulcer disease, chronic 
bronchitis, and musculoskeletal tenderness over the chest 
wall.  Moreover, one report from Dr. M. A. Jackson showed the 
impression "disc syndrome versus low back syndrome."  
Subsequent periods of hospitalization in February 1986, July 
1986, August 1987, and October 1988 show that degenerative 
disc disease was present, but later radiologic and other 
studies do not show the presence of arthritis.

For example, in February 1986, an x-ray of the lumbar spine 
done of February 4th was negative.  A CT scan on February 10th 
showed a possible disc bulge or herniation at L4-5 and a 
right paracentral bulge of what appeared to be disc material 
at L5-S1.  However, like the x-ray, there was no finding of 
arthritis.  In July 1986, the impression was low back, right 
leg pain and possible herniated disc, L5-S1.  On the 
discharge summary in August 1986, the principal diagnosis was 
degenerative disc disease, lumbosacral spine.  In August 
1987, the impression was degenerative disc disease with 
possible nerve root irritation.  In October 1988, the initial 
impression was lumbosacral sprain, rule out disc syndrome and 
degenerative joint disease.  However, five views of the 
lumbar spine showed the pedicles and disc spaces to be 
preserved, no fracture or dislocation, and no significant 
arthritic changes.  A CT scan showed mild to moderate central 
and right paracentral bulging disc at the L4-L5 and L5-S1 
levels, not significantly changed since February 1986.

The Board notes that the veteran has submitted three medical 
opinions in connection with his claim.  EHS, M.D., stated in 
a May 2002 letter that the veteran's records were reviewed, 
that he was diagnosed with degenerative joint disease in 
November 1985 and that he believed it was present at the time 
of the veteran's discharge from the Army.  JGH, M.D., wrote 
in May 2002 that on review of the veteran's records it was 
apparent the veteran was a military supply technician and 
lifting oil drums resulted in back strain and injury, 
subsequently needing a spinal fusion in 1989, and it would 
seem his physical illnesses were service connected.  More 
recently, RJ, M.D., stated that he had reviewed records from 
military duty documenting that the veteran has had a number 
of conditions including DJD.  He then stated, "All of these 
problems seem to have been present during active duty."

For the following reasons, the Board assigns less probative 
value to these three medical opinions than it does to the 
medical reports, both private and service medical records, 
contemporaneous to the period of active service from February 
1980 to August 1985 and the year thereafter.  First, 
according to the letterhead on which they wrote their 
statements, JGH, M.D., and RJ, M.D., are psychiatrists, not 
orthopedists or neurologists who specialize in disorders of 
the spine.  Moreover, their statements are expressed in 
indefinite terms, noting only that "it would seem" that the 
veteran's physical illnesses are service-connected, and that 
all of the veteran's problems "seem" to have been present 
on active duty.  With regard to the former statement of JGH, 
M.D., he stated that, on review of the veteran's records, it 
was apparent that "lifting oil drums resulted in back strain 
and injury."  However, no records-service medical records 
or private records-in the file note that lifting oil drums 
resulted in back strain and injury.  Only the veteran himself 
has stated his own belief that such duties resulted in back 
strain and injury.  Dr. J's statement is weaker still-
finding that all of the veteran's problems seem to have been 
present during active duty.  However, the service medical 
records pertaining to the period of active duty for training 
that is now regarded as active service show no complaints or 
findings of a back condition.  For these reasons, the Board 
assigns less probative weight to these statements than to the 
contemporaneous and relevant medical reports themselves.

Dr. EHS does appear to specialize in conditions pertaining to 
the spine.  However, he provided no rationale for his 
conclusory statement that he believed degenerative joint 
disease, diagnosed in November 1985, was present at the time 
of discharge from active military service in August 1985.  
However, he Board notes again that there are no records in 
service showing that degenerative joint disease had its onset 
during that period.  With regard to its having been diagnosed 
on one occasion in November 1985 in the year following active 
service, the Board notes that the presumptive provisions 
require that the disease not simply manifest itself within a 
year following active service but that it manifest itself to 
a degree of 10 percent or more.  However, in order to rise to 
a level of 10 percent disability for VA rating purposes, 
degenerative arthritis must be established by x-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, as 
noted above, there were no x-ray or CT findings of 
degenerative joint disease or arthritis within one year 
following service or for several years thereafter.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a back condition on either a 
direct basis or based on a presumption of service connection 
under 38 C.F.R. § 3.309(a) for arthritis which manifests 
itself to a degree of 10 percent or more within a year 
following service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 54.

Service Connection for a Left Hand Injury

The veteran claims service connection for left hand problems 
which he described in his October 2002 claim as residuals of 
an injury to the palm area secondary to an old crush injury 
to the left forearm.  He referred to a statement from SBT, 
M.D., in October 2002, which explained that the veteran 
underwent a reconstructive surgery of his left thumb and 
upper extremity in July 1983 that was a reconstruction made 
necessary because of a high pressure injection injury he 
sustained while employed in March 1979.  The veteran was in 
active military service in July 1983; thus, he contends that 
service connection is warranted based on aggravation of pre-
existing disorder as a result of surgery during service to 
correct or improve the left hand residuals of the high 
pressure injection injury.  At the hearing before the Board 
in November 2004, he testified that he had surgery for the 
left hand before he entered military service and that he went 
back to the same physician after he began to have problems 
with the hand when he was moving things around while working 
in a warehouse in the military.  See November 2004 Hearing 
Transcript (T)  at 3-5, 14-15.  

The record of treatment Dr. T provided during mid-1983 showed 
another physician, WLS, was consulted in May 1983 regarding 
the thumb reconstruction surgery for hyperextension injury at 
the "MP" joint of the thumb and some flexion deformity of 
the "DIP", and that the veteran was concerned if this would 
"affect settlement".  The examination Dr. S performed in 
early June 1983 did not mention any reinjury of the left hand 
but noted, in essence, that the position of the left thumb in 
full extension would cause hyperextension with any degree of 
stress and that tightening the volar capsule would achieve 
stability.  The veteran underwent a transfer of the flexor 
digitorium sublimis ("tendon transfer", according to the 
record) to the thumb as an adductor and short flexor "MP" 
joint in July 1983.  The operative report noted the 
preoperative diagnosis was intrinsic dysfunction, left thumb, 
secondary to old crush injury.  The preoperative note related 
that the veteran was status post a severe crushing injury to 
the left upper extremity that included injury to multiple 
forearm tendons and the musculature about the thumb, and he 
had a hyperextension deformity "on pinch" felt to be 
related to an imbalance related to inefficient function of 
the intrinsic muscles.  Dr. T reported in November 1983 that 
no further surgical procedures were anticipated and thought 
that the improvement reduced the permanent partial impairment 
rating of 25 percent, given in 1980, to approximately 20 
percent.  The report noted the veteran was doing quite well 
at work but that he reported certain gripping activities with 
the left hand caused him some pain in the palm.  Dr. T 
described the pain as not severe and that it required the 
veteran to modify his lifting to accommodate it.  The 
physician noted the veteran had significant muscle loss from 
the previous injury that left him with some weakness overall 
in his grip.  

The service medical records show that some deformity of the 
left thumb with "strength okay but slightly [decreased]" 
was noted on the clinical evaluation section of a February 
1980 medical examination performed for the purpose of 
"retention" in the National Guard.  The examiner elaborated 
that the veteran had a burned area of the left arm, a broken 
left wrist and deformity of the left thumb with no 
restriction of motion, and that he appeared functional in his 
present military occupational specialty.  It was noted in the 
summary of defects and diagnoses that he had a deformity of 
the left thumb but no limitation of motion and no significant 
deficit from a burn scar of the left arm.  The veteran was 
considered qualified for retention.  The examiner's 
elaboration on the pertinent medical history was no residual 
deficit.  In a report dated in August 1993, Dr. T noted the 
high pressure injection injury required fasciotomies and 
decompression of the carpal canal and left the veteran with 
lack of adduction function in the thumb.

The evidence in this case as to the preexistence of a left 
hand disorder does not consist solely of the veteran's own 
statements to examiners in service that he had a left hand 
injury prior to service.  Thus, the left thumb deformity and 
burn residuals and scarring recorded at the time of the 
retention examination in February 1980 is sufficient to 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe v. Brown, 
7 Vet. App. 238, 246 (1995).  Accordingly, given the 
examiner's clinical evaluation of an abnormal left upper 
extremity, the Board concludes that there was a notation of a 
preexisting left hand injury on the examination report at the 
time of the veteran's entrance onto active military service 
in February 1980, and therefore the presumption of soundness 
does not apply in this case.  The presumption of sound 
condition concerning the left hand can attach only "where 
there has been an induction examination in which the later 
complained-of disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 7 Vet. App. at 
245; Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  Clearly 
that is not the situation in this case, as the left hand 
injury was noted on the examination in February 1980. 

Where the presumption of sound condition does not attach, the 
Board may find that the disability preexisted service based 
on a preponderance of the evidence.  See Paulson, 7 Vet. App. 
at 469.  Concerning this, the Board notes that in addition to 
the notation of the left hand deformity and prior injury on 
the February 1980 examination report, other evidence also 
showing a preexisting left hand injury consists of the 
veteran's own statements providing a history of injury in 
March 1979 and evidence of partial disability recorded in 
private medical reports.  In this regard, the Board notes 
that the left hand disorder for which the veteran seeks 
service connection he relates to the ameliorative surgery 
performed during his period of active service from February 
1980 to August 1985, and the fact that he was accepted into 
service with the injury (T. at 14-15).  In this case, the 
detailed evaluation that found deformity of the left thumb 
and burn scar residuals of the left arm on the February 1980 
examination supports a finding of preexistence, as it is 
consistent with the veteran's history and the relevant 
private treatment records.  Accordingly, the Board concludes 
that a left hand injury preexisted the veteran's entrance 
onto active military service in February 1980.

With regard to whether the left hand disorder was aggravated 
during active service from February 1980 to August 1985, the 
Board notes medical records showed no evidence of any left 
hand injury during service and that the detailed medical 
history recorded during the left hand surgery during service 
did not refer to any inservice injury that would support the 
veteran's claim now of a subsequent injury to the hand during 
service.  Furthermore, Dr. T reported in October 2002 that 
the preexisting injury in 1979 necessitated the 
reconstruction in 1983 rather than any intercurrent injury 
during military service, and this is consistent with the 
information in the physician's contemporaneous treatment 
records, and the contemporaneous service medical records that 
do not report any injury to the left hand.  In addition, 
another military medical examination conducted in December 
1983 for the purpose of retention in the National Guard 
showed a normal clinical evaluation of the left upper 
extremity, in addition to noting of a scar of the entire 
inside of the arm, and an examiner's elaboration noting a 
history of a broken left arm in 1976.  However, there was no 
reference to any intercurrent injury since the examination 
conducted in February 1980.  Moreover, there was no reference 
to the surgery performed by civilian doctors several months 
earlier.  Furthermore, at the hearing, the veteran was 
equivocal regarding a specific injury to the left hand during 
service.  Although his recollection was of having problems in 
his warehouse work, he did not describe a specific injury to 
the hand (T 3-5).  

Following the veteran's separation in August 1985 from the 
period of active duty for training which qualifies as active 
military service , the record is well documented with medical 
treatment for other disabilities, several VA examinations and 
other military medical records.  The extensive record of 
treatment at St Vincent Infirmary Medical Center began in 
November 1985 for the spine and noted by history that the 
burn and fracture of the left arm in 1979 required seven 
surgical operations.  A military examination in December 1987 
for retention in the Guard noted only a left forearm scar, 
normal upper extremities and no history regarding the left 
hand.  The veteran also functioned as a supply unit 
specialist through 1990 in the National Guard and was found 
not qualified for retention on account of other disability at 
the time of his separation from the Guard in 1991.  
Furthermore, the initial reference to the left hand following 
separation in 1991 appears in a record of treatment from Dr. 
T, beginning in August 1993, for numbness and tingling in the 
hand that reportedly began about a month earlier.  The report 
noted that the tendon transfer in 1983 provided the veteran 
with thumb opposition and adduction previously lost with 
surgery after the 1979 high pressure injection injury, and 
that the tendon transfer functioned quite well and remained 
intact.  More recently, Dr. T did not relate left upper 
extremity complaints in 1996 with the remote injury or a 
specific etiology.  Several years later, in October 2000, the 
physician noted the left arm being evaluated for pain from 
the shoulder to the volar forearm and that the 
neurodiagnostic results were consistent with cubital tunnel 
syndrome.  In a letter dated in October 2002, Dr. T. stated 
that the veteran had been under his care for many years; that 
the veteran had undergone reconstructive surgery of his left 
thumb and upper extremity in July 1983; and that this surgery 
was made necessary because of a high pressure injection 
injury he sustained in March 1979 while at work in his 
civilian job at a rubber company.  Finally, the Board notes 
that Dr. T, in a May 2003 letter, told the veteran, in 
response to the veteran's request for another letter 
concerning his injury, that, having gone on the record 
stating he felt the reconstructive surgery on the left upper 
extremity was due to a high pressure injury in 1979, he could 
not take that back now and claim that it was due to the 
veteran's military service.  

Based on the evidence of record, both private and military, 
the Board concludes that there was no increase in disability 
that constituted aggravation of the preexisting left hand 
injury.  The record does not document an increase in 
disability or temporary flare-ups of symptoms associated with 
the disability of the left hand.  See 38 U.S.C.A. § 1153; see 
also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991) ("increase" in 
disability during service does not include temporary or 
intermittent flare-ups of a preexisting condition and such 
are not considered inservice aggravation).  

The Board cannot ignore that it was the opinion of the 
treating physician in 1983 that the preexisting disability 
was improved as a result of the surgery.  There is no doubt 
that veteran underwent ameliorative surgery for the 
preexisting disorder of the left hand in service and the 
record shows he had an improvement in function of the hand as 
a result of the tendon transfer.  Ameliorative surgery will 
not provide a basis for aggravation unless the injury was 
otherwise aggravated by service.  See Verdon v. Brown, 8 Vet. 
App. 529, 537-38 (1996).  The operative report clearly noted 
the surgery was related to the preexisting deficit of the 
left hand from a preservice injury and is affirmative 
evidence against aggravation, as is the conclusion of the 
treating physician that the surgery improved the left hand 
function.  Furthermore, the veteran's claim is directed to 
the left hand and nothing in the more recent reports cited 
herein indicated any problem related to the remote injury or 
to military service.  Furthermore, nothing remotely pertinent 
was observed until several decades after service.  The 
service medical record did not show a symptomatic left hand 
other than a reasonable inference of pain from the nature and 
extent of the persisting disability as Dr. T reported late in 
1983.  However, there was no reference in any contemporaneous 
record to an injury in 1983 that led to the tendon transfer, 
and Dr. T affirmed his opinion that the surgery in 1983 was 
related to the preexisting disability rather than inservice 
injury as the veteran claimed.  

The veteran's assertion that the problem with the left hand 
is causally connected to his surgery during active service is 
not probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no reference in the record that the 
circumstances of military service was a causative factor in 
the problem treated in 1983.  There is no competent evidence 
to contradict the medical opinion in 1983 that the surgery in 
service resulted in improvement.  No evidence in subsequent 
reports attributes any deficit related to that surgery, and 
Dr. T found the transfer functioning well many years later.  
Finally, the lack of any evidence of continuing left hand 
symptoms for more than a decade between the period of active 
service and is itself evidence which tends to show that 
additional disability to the left hand was not sustained in 
service and that the surgery during service did not result in 
any chronic or persistent disability which exists currently.  

Thus, for the reasons noted above, the Board concludes that 
the evidence in this case preponderates against a claim that 
current disability of the left hand is the result of surgery 
to the left hand in active service.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 57.  Accordingly, the claim for 
service connection must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened; to 
this extent only the appeal is granted.

Service connection for a back disorder is denied.

Service connection for a left hand disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


